Citation Nr: 1027785	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  07-15 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as bipolar disorder and posttraumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for residuals of a head 
injury. 

3.  Entitlement to service connection for hepatitis C. 


ATTORNEY FOR THE BOARD

M. Donohue, Associate Attorney


INTRODUCTION

The Veteran served on active duty from November 1973 to September 
1976.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of an October 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this case 
must be remanded for further evidentiary development.

In order to establish service connection there must be 
(1) evidence of a current disability; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

With respect to the first Hickson element, the record indicates 
that the Veteran has been diagnosed with hepatitis C, bipolar 
disorder and adjustment disorder.  See VA treatment records dated 
January 2003 and January 2008.  He has also been described as 
having "intermittent PTSD symptoms."  See the January 2008 VA 
treatment record.  Additionally, while the Veteran has been less 
than specific as to the nature of his head injury residuals, in 
his May 2009 substantive appeal, he indicated that he was having 
difficulty concentrating. 

With respect to the second Hickson element, the Veteran's service 
treatment records are missing through no fault of his own.  He 
has stated that he was involved in an automobile accident while 
on leave in 1974 which resulted in a head injury and bipolar 
disorder.  See the May 2007 substantive appeal.  The Veteran has 
alleged that he acquired hepatitis C during service after 
receiving an injection from an air gun.  Id. 

This case presents certain medical questions which cannot be 
answered by the Board, to include whether the Veteran has head 
injury residuals which are at least as likely as not due to a 
1974 car accident; whether the Veteran's acquired psychiatric 
disorders are at least as likely as not related to his in-service 
car accident or other events of service; and whether the 
Veteran's diagnosed hepatitis C is at least as likely as not 
related to an in-service injection from an air gun.  See Colvin 
v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  These questions must be addressed by 
an appropriately qualified medical professional.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2009) [a medical examination or opinion is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1.  VBA should schedule the Veteran for an 
examination with an appropriate medical 
professional for the purpose of determining 
the nature and etiology of all current 
psychiatric disorders.  The Veteran's VA 
claims folder, including a copy of this 
remand, must be made available to the 
examiner.  The examiner should either 
diagnose PTSD, or rule it out as a diagnosis.  
All diagnostic testing deemed to be necessary 
by the examiner should be accomplished.  If 
the examiner determines that the Veteran 
suffers from a psychiatric disorder, he/she 
should state whether it is at least as likely 
as not (e.g. a 50/50 probability) that the 
Veteran's disability is related to his 
military service.  If PTSD is diagnosed, the 
examiner must identify the stressor(s) which 
serve as the basis for the PTSD diagnosis.  A 
report of the examination should be prepared 
and associated with the Veteran's VA claims 
folder.

2.  VBA should arrange for a health care 
provider with appropriate expertise to review 
the Veteran's VA claims folder and provide an 
opinion, with supporting rationale, as to 
whether or not the Veteran has residuals of a 
head injury, to include whether such 
complaints are symptoms of the Veteran's 
claimed acquired psychiatric disorders.  If a 
separate disability exists, the examiner 
should comment on whether such a disability 
is at least as likely as not (e.g. a 50/50 
probability) the result of the Veteran's 
military service to include his alleged 1974 
car accident.  If the reviewing health care 
provider finds that physical examination of 
the Veteran and/or diagnostic testing is 
necessary, such should be accomplished.  
A report should be prepared and associated 
with the Veteran's VA claims folder.

3.  VBA should arrange for a health care 
provider with appropriate expertise to review 
the Veteran's VA claims folder and provide an 
opinion, with supporting rationale, as to 
whether the Veteran's diagnosed hepatitis C 
is at least as likely as not (e.g. a 50/50 
probability) related to his military service, 
to include air gun inoculations.  If the 
reviewing health care provider finds that 
physical examination of the Veteran and/or 
diagnostic testing is necessary, such should 
be accomplished.  A report should be prepared 
and associated with the Veteran's VA claims 
folder.

5.  VBA should then readjudicate the 
Veteran's claims.  If any benefit sought on 
appeal remains denied, VBA should provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate period of time for response.  
The case should then be returned to the Board 
for further consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

